DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of  Group I, claims 1-17  in the reply filed on 23 November is acknowledged.
Claims 18-19 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US2016/0340575A1 (Nguyen) in view of US Patent 5422183 (Sinclair) and in further view of US2018/0346799A1 (Zha), as evidenced by Material Safety Data Sheet of MO-67.
Regarding claims 1-8 and 12, Nguyen teaches a method comprises including a coated proppant in a fracturing treatment fluid ([0043] and [0044]), wherein the proppant is coated with a crosslinking agent ([0013] and [0043]), the  treatment fluid comprises a gelling agent that reacts with the crosslinking agent coated onto the coated proppant such as guar gums, hydroxypropyl guar and polyacrylamide ([0044], [0049] and [0050]),  adjusting the pH to an exemplified pH of 9.2 with MO-67 ([0048], [0102]-[0103]),  which is  NaOH as evidenced by the MSDS of MO-67, and  allowing the crosslinking agent of the coated proppant  to crosslink the gelling agent to viscosify the treatment fluid to suspend the coated proppant ([0044], [0049] and [0102]-[0103]). 
Nguyen further teaches the proppant can be any material  suitable for use in a subterranean operation including cured resinous material [0058].
Nguyen does not expressly teach the instantly claimed epoxy resin coating, neither the amount  of the resin .
Sinclair  teaches that a resin coated proppants provides increased strength even under extreme stresses (col. 2, line 33-38 and col. 3 line 35-40), wherein the resins include epoxy resins, phenolic resins, etc. (col.3, line 40-50),  and the resin is present in an amount of about 1 to  10 % of the substrate particles , preferably 4 wt. %, i.e. 2 wt% each layer (col. 5, line 65 -col. 6 line 2 and line 25-31), which meets the claimed amount of 1 to 10 wt.%. 
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to utilize the resin coated proppant of Sinclair in the method of Nguyen. The rationale to do so would have been the motivation provided by the teachings of Sinclair  that to do so would predictably provide high stress proppants  for hydraulic fracturing operation (col. 3 line 35-40 ).  
The combined teachings of Nguyen and Sinclair are set forth above.
While Nguyen  teaches that the crosslinking agent comprises zirconium IV ions  such as zirconium carbonate ([0014]). 
Neither Nguyen nor Sinclair expressly teach the instantly claimed zirconium oxide. 
Zha teaches that zirconium oxide is a known crosslinking agent to crosslink gelling agents of hydraulic fracturing operation([0027]).
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to coat  zirconium oxide crosslinking agent Zha  onto  the  proppant of Nguyen and Sinclair  since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a zirconium IV crosslinking agent .  See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). 
Regarding claim 9, Nguyen teaches that the crosslinking agent is present in the amount of about 1 % by weight of the coated proppant ([0042]), thus about 20%  by weight of the combined  resin coating and the crosslinking agent calculated by the examiner based on 4%  resin coating by weight of the coated proppant as taught by Sinclair (col. 5, line 65 -col. 6 line 2 and line 25-31) , which meets the claimed amount.
Regarding claims 10 and 11,  Nguyen teaches that the coating comprises a dual tackifying-hardening agent ([0011]), which meets the claimed coupling agent.  Additionally, Sinclair teaches the resin coating may further comprise coupling agent and reinforcing agent such as mica and silica (col.4, line 35-50 and col. 5, line 1-10). 
Regarding claim 13, Nguyen teaches that the treatment  fluid comprises an aqueous fluid including fresh water, saltwater ([0043] and [0047]-[0048]).
Regarding claim 14, Nguyen teaches that the treatment  fluid may comprise a buffer,  a breaker a biocide, etc.([0048], [0054] and [0059]).
Regarding claims 15 and 17, the combined teachings of Nguyen, Sinclair and Zha  are set forth above.
	Nguyen further teaches mixing the crosslinking agent with the proppant particle ([0101]), and Sinclair teaches a typical resin coating process comprises heating the substrate (sand ) particles to  350 to 500 °F (col. 5, line 63-col.6 line 10), exemplified as 425 to 450 °F (col.7, line 1-3), i.e., 218 to 232 °C, which meets the claimed temperature, and adding the resin coating to the heated sand (col. 5, line 65- col.6, line 10) .
	None of Nguyen, Sinclair and Zha  teaches mixing resin with the crosslinking agent  prior to coating the heated sand. However it would have been obvious for a person of ordinary skill in the art at the time of invention to mix the crosslinking agent  and resin  as instantly claimed because it has been held that selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5USPQ 230 (CCPA 1930).
 	
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Nguyen, Sinclair and Zha as applied to claims 1-15 and 17 above, and further in view of US2018/0327657A1(Pitchuman).
The combined teachings of Nguyen, Sinclair and Zha  are set forth above.
None of Nguyen, Sinclair and Zha  teaches mixing the proppant particles, the coating and a surfactant to prevent clumping.  
Pitchuman teaches that a nonionic surfactant can be included in resin coatings of proppant to provide clumping resistance ([0003] and [0061]).
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to include the surfactant of Pitchuman in the coating of  the proppant of  Nguyen, Sinclair and Zha.   The rationale to do so would have been the motivation provided by the teachings of Pitchman that to do so would predictably provide clumping resistance ([0003] an d[0061]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/               Ph.D., Primary Examiner, Art Unit 1766